     Case 3:20-cv-02425-JLS-MDD Document 29 Filed 08/31/21 PageID.291 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    AIMEE CORDOVA, individually and                   Case No.: 20-CV-2425 JLS (MDD)
      on behalf of other members of the public
12
      similarly situated,                               ORDER VACATING HEARING
13                                     Plaintiff,       AND TAKING MATTER UNDER
                                                        SUBMISSION WITHOUT ORAL
14    v.                                                ARGUMENT
15
      BAE SYSTEMS TECHNOLOGY
                                                        (ECF Nos. 27–28)
16    SOLUTIONS & SERVICES, INC.;
      and DOES 1–10, inclusive,
17
                                    Defendants.
18
19
20         Presently before the Court is Plaintiff Aimee Cordova’s Unopposed Motion for
21   Preliminary Approval of Class Action Settlement (ECF No. 27) and Notice of Errata
22   regarding the same (ECF No. 28). The Court hereby VACATES the hearing scheduled
23   for September 9, 2021 and takes this matter under submission without oral argument
24   pursuant to Civil Local Rule 7.1(d)(1).
25         IT IS SO ORDERED.
26   Dated: August 31, 2021
27
28

                                                    1
                                                                            20-CV-2425 JLS (MDD)
